








a













[ex10_1003.gif] [ex10_1003.gif]

Sales Partner Agreement

























Issue:

Version 1.4




Issue Date:

February 2010




Issued By:

2709 Innovations




Author:

R. Breen

























Business Confidential

Page 1

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement































Copyright Notice




This document contains confidential information that is the property of Data
Technologies t/a 2709 Innovations (“2709”) Unit 165, Applewood Heights,
Greystones, Co Wicklow, Ireland and is issued in confidence and must not be
reproduced in whole or part or used in any form whatsoever nor given or
communicated to any third party without the prior consent of 2709 Innovations.























































Copyright © 2709 Innovations 2006 - 2010

All rights reserved




This document was prepared using:

MSWord 2003







All registered trademarks are recognised as the Property of their respective
owners





Business Confidential

Page 2

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement







1.

Preface




1.1.

Associated Documents




TITLE

AUTHOR

DATE

DOCUMENT NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







1.2.

Document Change Control




REVISION NR

DATE

DESCRIPTION

AUTHORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




1.3.

Document Distribution




RECIPIENT

FUNCTION

 

 

 

 

 

 

 

 

 

 







Business Confidential

Page 3

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




Table of Contents

1.

PREFACE

3

1.1.

ASSOCIATED DOCUMENTS

3

1.2.

DOCUMENT CHANGE CONTROL

3

1.3.

DOCUMENT DISTRIBUTION

3

2.

APPOINTMENT

6

2.1.

SALES PARTNER

6

2.2.

2709 INNOVATIONS PRODUCTS

6

2.3.

PERFORMANCE

6

3.

TERM

7

4.

MARKETING OPPORTUNITIES

7

5.

GENERAL RESELLER OBLIGATIONS OF COMPANY

7

5.1.

GOVERNMENT REQUIREMENTS

7

5.2.

BUSINESS PRACTICES

7

6.

CONFIDENTIALITY

7

7.

LIMITED WARRANTIES

8

8.

LIMITATION OF LIABILITY

8

9.

INTELLECTUAL PROPERTY RIGHTS

9

9.1.

TRADEMARKS AND TRADE NAMES

9

9.2.

LIMITED RIGHTS

9

9.3.

COPIES, MODIFICATIONS, AND REVERSE ENGINEERING

9

9.4.

NOTICES

9

9.5.

PROTECTION OF TRADEMARKS

9

10.

INDEMNIFICATION

10

11.

TERMINATION

10

12.

EFFECTS OF TERMINATION

10

13.

NON-COMPETITION

11

14.

TAXES

12

15.

ASSIGNMENT

12

16.

INDEPENDENT CONTRACTORS

13

17.

GENERAL

13

EXHIBIT A

15

A.

REQUIREMENTS:

15

B.

BENEFITS:

15

C.

ACTIVITIES:

15

D.

FEES AND COMMISSIONS:

16

E.

PRICE LIST CHANGES:

16





Business Confidential

Page 4

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




F.

CURRENCY:

17

EXHIBIT B

18

EXHIBIT C

19








Business Confidential

Page 5

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement










AGREEMENT DOCUMENT







This Sales Partner Agreement ("Agreement") is entered into on 1st day of March
2010 (the "Effective Date") by and between Data Technologies t/a 2709
Innovations ("2709"), an Irish Company with a place of business at Unit 165,
Applewood Heights, Greystones, Co. Wicklow, Ireland and Portlogic Systems Inc.
(“Company”) with its principal place of business at First Canadian Place, 100
King Street West, Suite 5700 Toronto, Ontario, Canada M5X 1K7, on the following
terms and conditions.




2.

Appointment

2.1. Sales Partner

Subject to the terms and conditions set forth in this Agreement, 2709 hereby
appoints Company, and Company hereby accepts its appointment, as a 2709 “Sales
Partner” for the purpose of identifying and pursuing customers for systems and
solutions involving certain 2709 software products (“2709 Products”) and
reselling the 2709 Products in accordance with the 2709 Sales Partner Program
outlined in this Agreement and Exhibit A.  The appointment of Company as a Sales
Partner is exclusive in the Territory for a period of twelve months and is
non-assignable and permits Company to market and resell 2709 Innovations
Products to all agreed customers as defined in Exhibit C.  Exclusivity reverts
if Company does not meet revenue targets and timelines as outlined in Exhibits A
and D.  The Company hereby certifies and agrees that, in consideration of the
benefits of such appointment, Company will comply with the terms and conditions
of this Agreement and will use its best efforts to market and promote systems
and solutions involving 2709 Innovations Products.

2.2.

2709 Innovations Products

2709 Innovations Products to be included under this agreement are listed in
Exhibit C. 2709 may, in agreement with Company, remove or add other software
products to Exhibit C.

2.3.

Performance

Company understands that its rights and obligations as a Sales Partner and/or
Reseller will be determined in part by its ability to meet certain program
requirements as more fully described in this Agreement and Exhibit A, and that
such requirements may change from time to time as also set forth on Exhibit A.
 In addition, Company’s rights as an Sales Partner and/or Reseller may be
terminated pursuant to Section 11(a) hereof, at any time if, in the opinion of
2709, Company is not then-currently in compliance with the applicable Sales
Partner and/or Reseller requirements.




Business Confidential

Page 6

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




3.

Term

This Agreement shall become effective on the Effective Date and shall continue
for an initial term of one (1) years, unless either party terminates this
Agreement as provided for in Section 11. This Agreement may be renewed for
additional one-year periods upon mutual written agreement of the parties.

4.

Marketing Opportunities

Company will be expected to independently promote the sale of 2709 Products to
customers in its target markets and generate its own leads, as more fully
described in Exhibit A.

5.

General Reseller Obligations of Company

Company is not authorized to reproduce, modify or repackage the 2709 Products
without express consent and approval from 2709.  

5.1.

Government Requirements  

Company shall obtain and maintain all permits, licenses and government
registrations necessary or appropriate to perform hereunder and shall make all
filings with governmental authorities required of this Agreement by applicable
law, including without limitation those necessary to enable Company to make
payments to 2709 in the currency specified in Exhibit A.  This Agreement is in
all respects subject to compliance with all such requirements.  On 2709's
request Company shall provide 2709 written assurances of such compliance.  

5.2.

Business Practices

Both 2709 and Company shall (a) conduct business in a manner that reflects
favorably at all times on the Products, goodwill and reputation of both
companies, (b) avoid deceptive, misleading or unethical practices, (c) make no
false or misleading representations with regard to either 2709 or Company, their
Affiliates or the Products, (d) not knowingly solicit orders from any customer
that engages in illegal or deceptive trade practices, or any other practices
proscribed under this Agreement.

 

6.

Confidentiality

Each party expressly undertakes to retain in confidence all information and
know-how transmitted to the other that the disclosing party has identified as
being proprietary and/or confidential (“Confidential Information”), and
expressly undertakes to make no use of Confidential Information except as
required to perform its obligations under this Agreement during its term.  All
Confidential Information shall be treated by the receiving party with the same
degree of care as is used with respect to the receiving party’s own information
of like importance that is to be kept confidential to prevent disclosure to any
third party.  However, neither party shall have an obligation to maintain the
confidentiality of information that:  (a) is already in the public domain or
subsequently becomes available to the public through no breach of this Agreement
by the receiving party; (b) was lawfully in the receiving party’s possession
prior to receipt from the disclosing party;





Business Confidential

Page 7

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




(c) is received independently from a third party free to lawfully disclose such
information to the receiving party; (d) is generally made available to third
parties by the disclosing party without restrictions on disclosure; or (e) is
disclosed pursuant to a court order, provided that the receiving party shall
provide the disclosing party reasonable notice of such order and the opportunity
to object to or limit such disclosure.




Unless otherwise mutually agreed in writing, the receiving party’s obligations
hereunder with respect to each item of Confidential Information shall survive
for three (3) years after the termination or expiration of this Agreement.
 Notwithstanding the foregoing, Company agrees to maintain in strict confidence
any functional and design specifications and release plans concerning 2709
Products revealed to Company, which have not been generally released to the
public.

7.

Limited Warranties

2709 agrees that it shall provide to customers those warranties set forth in
each software license agreement accepted by 2709. 2709’s entire liability and
obligation arising out of this Agreement or any customer license agreement
(including any liability for intellectual property infringement) shall be the
remedies expressly set forth in such customer license agreement, which shall be
provided directly to the affected customer.




The warranties set forth in this section 7 are the sole warranties made by 2709
with respect to the 2709 products or otherwise arising out of this agreement and
are in lieu of all other representations, conditions or warranties of any kind,
express, implied, statutory, or otherwise, including, but not limited to, any
implied warranties or conditions of merchantability, merchantable quality,
title, non-infringement, and fitness for a particular purpose, or those arising
from a course of dealing or usage of trade, all such warranties being hereby
fully disclaimed.  

8.

Limitation of Liability  

2709 and its officers, employees, agents, partners, affiliates, and suppliers
will not be liable to company for any costs of substitute goods or services or
for any special, punitive, indirect, incidental or consequential damages arising
out of this agreement or the breach thereof, or arising out of a customer’s or
any other third party’s possession or use of or inability to use the 2709
products, regardless of whether 2709 has been informed of the possibility of
such damages or claims.  




2709 shall not, by reason of the discontinuation or modification of any 2709
software products or the termination or non-renewal of this agreement, be liable
to company for compensation, reimbursement or damages on account of the loss of
prospective profits, or on account of expenditures, investments or commitments
made in connection with the establishment, development or maintenance of
company's business.




The foregoing limitations shall apply regardless of the form of action, whether
in contract, negligence, strict liability, tort, products liability or
otherwise, even when other remedies are impossible, ineffective, or fail of
their essential purpose, AND even when a fundamental breach is involved.   





Business Confidential

Page 8

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




9.

INTELLECTUAL PROPERTY RIGHTS

9.1.Trademarks and Trade Names

Company shall be entitled to use 2709s trademarks, trade names, service marks,
logos or other marks or symbols (collectively, the "Marks") only for the purpose
of performing its obligations under this Agreement and only with the other
party’s prior written consent in each case with respect to the purpose, manner,
and form of such use (including compliance with any usage guidelines promulgated
by 2709 from time to time).  Except as expressly provided herein, nothing in
this Agreement grants Company any right, title, or interest in the 2709’s Marks.
 At no time during or after the term of this Agreement will Company challenge or
assist others to challenge the 2709’s Marks, or the registration thereof, or
attempt to register, use, or permit to be used, any of 2709’s Marks, or names or
marks confusingly similar to such Marks.  All goodwill associated with the use
of 2709’s Marks by the other party shall inure to the benefit of 2709.  Company
agrees to include correct trademark notices and symbols on all advertisements,
sales literature, dealer materials, press releases and other marketing
materials, which use 2709’s Marks.  During the term of this Agreement and
subject to this Section 9, Company is also entitled to use, in its advertising
and sales literature, the phrase " 2709 Innovations Sales Partner", the
associated Sales Partner logo, and phrases identifying Company as a “certified
partner” with respect to those 2709 Products which it is properly certified to
sell.    

9.2.

Limited Rights  

Company shall not acquire any right to the copyrights, patent rights, trade
secrets, commercial symbols, goodwill, or other form of intellectual or
commercial property of 2709 or any Affiliates and shall not use such property or
rights in any manner, except as herein permitted.  

9.3.

Copies, Modifications, and Reverse Engineering

Company shall not copy the Products.  Company shall not modify, reverse
engineer, decompile, enhance, or make derivative works of the Products.  Any
such unauthorized modifications, derivative works, and enhancements shall belong
to 2709 and Company hereby assigns all rights in them (including moral rights)
to 2709.  Company acknowledges that it has and shall have no right whatsoever,
whether by the express terms of this Agreement or by any course of conduct, to
use, review, or access the source code for the Products.  

9.4.

Notices

Company shall not remove, change, or obliterate any copyright, confidential, or
proprietary notices incorporated in, marked on, or affixed to the Products by
2709 or any Affiliate.

9.5.

Protection of Trademarks

As between the parties hereto, 2709 shall have sole and exclusive right to
protect and defend its Trademarks, at its sole cost and expense.  Neither 2709
nor any Affiliate shall be liable to Company for any loss or damage suffered by
Company as a result of





Business Confidential

Page 9

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




the use of the Trademarks, any litigation or proceeding involving the
Trademarks, or any failure to protect or defend the Trademarks.  Company shall
cooperate fully with 2709 or an Affiliate or Partner, as applicable, in the
defense and protection of the Trademarks, and shall promptly and fully advise
2709 of the use in the Territory of any mark infringing any of the Trademarks.  

10.

Indemnification

Each party shall defend, indemnify and hold the other party and its affiliates,
partners and directors harmless from any and all claims by any other party
(including reasonable attorneys’ fees and costs of litigation) resulting from
the other party’s own breaches, acts, omissions or misrepresentations,
regardless of the form of action.   

11.

Termination

In addition to those provisions expressly allowing for termination, this
Agreement may be terminated as follows:




a)

Either party may terminate this Agreement fifteen (15) days after written notice
of a material breach of this Agreement if such breach is not cured within such
fifteen (15) day period.  However, if a breach cannot reasonably be cured within
such fifteen (15) day period, then the breaching party will be granted a single
15-day extension to effectuate the cure.  




(b)

2709 at its sole discretion acting reasonably may terminate this Agreement upon
30 days notice if in the sole opinion of 2709 Company has not achieved its sales
targets, to be agreed prior to signing.

12.

Effects of Termination

 Upon the effective date of any termination of this Agreement, whether by
expiration or otherwise:




(a)

If such termination is due to a breach by Company, the entire balance of any and
all monies owed by Company to 2709 shall mature and become immediately due and
payable; otherwise such monies will be paid as they become due;




(b)

2709 will pay to Company, as they become due, all fees directly resulting from
Company’s activities that occurred while this Agreement was in effect, subject
to the terms and conditions contained in this Agreement and subject to setoff of
those amounts due 2709 pursuant to Section 11(a) above.  New claims for
compensation may not be submitted by Company after a valid termination notice is
served;




(c)

Company shall immediately cease marketing 2709 Products and using the Marks and
other identifying phrases and logos of 2709.




(d)

Company shall remove from their equipment all copies of the Software, all
tangible embodiments of 2709’ Confidential Information and any other materials





Business Confidential

Page 10

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




provided to Company by 2709 pursuant to this Agreement and shall cease any and
all use of the foregoing items.




(e)

2709 shall return to Company all tangible embodiments of Company’s Confidential
Information and any other materials provided to 2709 by Company pursuant to this
Agreement and shall cease any and all use of the foregoing items.




In addition to those provisions expressly surviving termination or expiration,
Sections 6, 7, 8, 9 and 11 through 15 of this Agreement shall survive any
termination or expiration of this Agreement and shall at all times continue to
bind the parties and their legal representatives, successors, transferees and
assignees.

13.

Non-Competition




13.1

The Company hereby covenants with and undertakes that:




13.1.1

It shall not at any time whilst a partner with or on ceasing to be a partner
with 2709, at any time within a period of one year thereafter either alone or
jointly or in conjunction with or on behalf of or through the agency of any
person and whether as principal, agent, partner, shareholder, director, manager,
adviser, consultant, employee or otherwise howsoever and whether directly or
indirectly:




(a)

carry on or participate or assist or be engaged or concerned or interested in
any business which competes with the relevant business carried on by 2709 or
subsidiaries or associated companies




(b)

procure or seek to procure orders from or to do business with or procure
directly or indirectly any other person to procure orders from or do business
with any person in respect of or relating to the relevant business who has been
at any time during the period of one year immediately preceding the date of this
agreement, a customer of 2709’s or any associated company;




(c)

interfere or seek to interfere or take such steps as may interfere with the
continuance of supplies to any 2709 Company (or the terms relating to such
supplies) from any suppliers who at any time during the period of one year
immediately preceding the date of this agreement have been supplying materials,
components, products, goods or services to 2709 or any associated company;




(d)

solicit or entice away or offer employment to or endeavour to solicit or entice
away or offer employment to any person who has at any time during the period of
one year immediately preceding the date of this agreement been an employee,
officer or manager of 2709’s or any other associated company whether or not such
person would commit a breach





Business Confidential

Page 11

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




of contract by reason of leaving the employment, office or service of 2709’s or
other associated company;




(e)

enter into partnership with or appoint as a consultant or adviser any person who
has been at any time during the period of one year preceding the date of this
agreement an employee, officer or manager of 2709’s or any other associated
company; and




(f)

use or adopt or purport to use or adopt the name or any trade or business name
of 2709’s or any associated company for any purpose;




13.1.2

It shall not at any time after the date of termination of this agreement
disclose or cause to be disclosed to any person or use for his own purposes or
for any purposes other than those of 2709’s any Confidential Information and it
shall use all reasonable endeavours to prevent the publication or disclosure of
any such Confidential Information save as otherwise required by law; and




13.2

Each of the parties hereto hereby acknowledges and agrees that each of the
undertakings contained in this clause 13 constitute entirely separate and
severable and independent restrictions and that the duration, extent and
application of the respective restrictions in this clause 13 hereof are no
greater than is reasonable and necessary for the protection of 2709’s legitimate
interests  and acknowledge that it has been advised on the terms and conditions
of each of the covenants set out in this clause 13 but that if any such
restriction shall be adjudged by any court or regulatory authority or agency of
competent jurisdiction to be void or unenforceable but would be valid if part of
the wording thereof was deleted and/or the period thereof was reduced and/or the
geographical area dealt with thereby was reduced, the said restriction shall
apply within the jurisdiction of that court or regulatory authority or agency
with such modifications as may be necessary to make it valid, effective and
enforceable to the greatest extent permissible within the jurisdiction of such
court or regulatory authority or agency.

13.3

2709 acknowledges that Company may provide same or similar marketing services
for its other partners.

14.

Taxes

As between Company and 2709, Company shall be responsible for all state and
local taxes and withholding now or hereafter designated, levied, or imposed by
any governmental authority on the transactions contemplated by this Agreement
(including, but not limited to, any fees payable by one party to the other under
this Agreement), except for taxes imposed on 2709’s income.

15.

Assignment

Company’s rights and obligations under this Agreement may not be assigned or
otherwise transferred, directly or indirectly, whether in whole or in part, by
merger, sale of asset, operation of law or otherwise, without the prior written
consent of 2709, and any attempted such transfer or assignment shall be void and
shall cause the





Business Confidential

Page 12

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




immediate and automatic termination of this Agreement.  Due to the importance of
Company’s ownership and management, the sale, transfer or assignment of 50% or
more of Company’s capital stock, partnership interests, or voting rights shall
be deemed an assignment of this Agreement.

16.

Independent Contractors

Each party shall perform its obligations hereunder as an independent contractor
and shall be solely responsible for its own financial obligations.  Neither
party shall have any right, power or authority to create any obligation, express
or implied, on behalf of the other party.

17.

General  

This Agreement, including any Exhibits attached hereto, constitutes the entire
agreement between the parties concerning the subject matter hereof, and
supersedes all previous communications, representations, understandings, and
agreements, either oral or written, between the parties relating to the
marketing of 2709 Products as an Sales Partner.  In the event there is any
inconsistency between the terms of this Agreement and the Exhibits attached
hereto, the terms of this Agreement shall control.  This Agreement may only be
amended by a writing executed by both parties, except that 2709 may modify the
Exhibits as described in Exhibit A.  The parties have required that this
Agreement and all documents related thereto be drawn up in English.  Unless
stated otherwise, all references to currency means the currency unit indicated
in Exhibit A. The laws of the Ireland, without reference to conflict of laws
principles and without regard to the United Nations 1980 Convention on Contracts
for the International Sale of Goods and any amendments thereto, shall govern
this Agreement. The prevailing party in any litigation shall be entitled to all
court costs and all expenses (including attorneys’ fees) arising out of such
litigation, and such costs and expenses shall be included in the judgment.  Any
notice, demand, or request required or permitted to be given hereunder shall be
made in writing and shall be deemed effective when:  (i) delivered in person or
sent by facsimile (followed by written confirmation); or (ii) five (5) business
days after having been deposited with (a) the Irish postal service, postage
prepaid, registered or certified, or (b) DHL, Federal Express, UPS or similar
carrier with all charges for such delivery prepaid; and addressed to the
receiving party’s Contact (as set forth on Exhibit B) at the address stated
above.  Either party may change its address for purposes of this Agreement by
written notice given in accordance herewith.  Neither the exercise nor the
waiver by either party hereto of any right or remedy provided hereunder shall be
construed as limiting such party's other rights and remedies at law or equity
with respect to either different or continuing breaches by the other party.  If
any portion of this Agreement is held to be unenforceable, invalid or contrary
to public policy under any applicable statute or rule of law, it is, to that
extent, omitted, but the remainder of this Agreement shall continue to be
binding upon the parties hereto.




















Business Confidential

Page 13

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement
















IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized representative as of the Effective Date hereof:




Portlogic Systems Inc.

 2709 Innovations










By:

/s/ Jueane Thiessen                        

By:      /s/ Ray Breen                         




Title:

Principal Executive Officer             

Title:   Ray Breen                               




Date:

March 3, 2010                                  

Date:

March 5, 2010                       











Business Confidential

Page 14

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement







Exhibit A

2709 Sales Partner Program Description




A.

REQUIREMENTS:




Company must maintain the following minimum requirements to be certified as a
Sales Partner and receive the commission on sales of 2709 Products identified in
Section E:




1.

Company must make reasonable efforts to maintain an understanding and technical
appreciation of the items listed in the 2709 Product set. 2709 for its part will
ensure that full product sales information and or documentation is made
available to Company on all existing and new Products included on Exhibit C;

2.

Company agrees to use best efforts to promote the 2709 Products through sales
and marketing activities;

3.

Company will agree six monthly sales targets in advance with 2709 as outlined in
Exhibit D;

4.

Company must be in good standing with 2709. Company is in good standing with
2709 unless Company knowingly, without 2709’ prior approval:

a)

becomes overdue on any credit obligations owed to 2709;

b)

commits any breach of the Agreement;

c)

installs or demonstrates at a customer’s site a pre-release version of any 2709
software product(s );




B.

BENEFITS:




In addition to the commissions for 2709 Products described in Section D herein,
the 2709 Sales Partner Program includes the following benefits:




1.

The Company (solely through certified individuals) will receive access to 2709’s
library of products outlined in Exhibit C.  These products will be automatically
updated through the 2709 Upgrade program;

2.

The Company (solely through the certified individuals) will have access to
2709’s Technical Support service, available during 2709’s business hours;




C.

ACTIVITIES:




Company is expected to perform the following activities:








Business Confidential

Page 15

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




1.

Creation of and follow-up of high probability leads that will turn into sales
opportunities

2.

Development and execution of sales programs designed to create new business
opportunities.

3.

Participation in press releases, seminars, trade shows and select industry
events.

4.

Participation in Product Development Cycle providing input from customer
requirements.




D.

FEES AND COMMISSIONS:

The following section sets out the fees and/or commission to be paid to the
Company subject to the conditions described below.




The Company shall be entitled to a 30% commission of the net end-user price of
all 2709 Licence Products and Services sold by the Company pursuant to this
agreement. This includes Services delivered by 2709 and the Annual Support Fee.




The Company shall be entitled to a 20% commission of the net recurring end-user
charge for the service relating to the Product paid by the end-user to 2709 for
the term of the contract.




For clarity purposes, the net recurring subscription shall mean the net amount
received by the Company from the end-user.




The parties also acknowledge the following:-




(i)

No consideration is paid by 2709 to Company should the end-user cease or is
unable to pay the recurring charge for the service for the period the end-user
has not paid;




(ii)

Company is responsible in respect of his own taxation liability in respect of
any such payments;




(iii)

Payment terms are 30 days;




(iv)

2709 will have the right to call upon the Company to submit details of all
payments received from end-users, as governed and operated under the terms of
this Agreement, for the term of the within Agreement and Company agrees to
furnish such information within a reasonable period of time but in any event
within 30 days of 2709’s request.




E.

PRICE LIST CHANGES:

2709 reserves the right to change the terms of this Exhibit, including any
attachments thereto, at any time upon thirty (30) days prior written notice.  If
Company elects not to continue in the 2709 Sales Partner Program after the
publication of any program





Business Confidential

Page 16

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




changes, then Company may terminate its participation via Section 11(b) of the
Agreement.    

F.

CURRENCY:  

All amounts payable under this Agreement shall be calculated in ($) US Dollars,
being the functional and reporting currency of Company, with remittances to 2709
translated into (€) Euro, being the legal currency circulating in Ireland,
unless Company makes a special request in advance to make payment under a
different currency and 2709 agrees.














Business Confidential

Page 17

05/03/2010
















Exhibit B

Sales Partner Contact List







2709 Innovations

Portlogic Systems Inc.




Contact: Ray Breen

 

Contact:  Jueane Thiessen













Business Confidential

Page 18

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




EXHIBIT C

2709 PRODUCTS and TERRITORIES




Source

Product

Territory

2709 Innovations

All 2709 Products

North America

2709 Innovations

All 2709 Products

Caribbean

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






















Business Confidential

Page 19

05/03/2010




[ex10_1004.gif] [ex10_1004.gif]

Sales Partner Agreement




EXHIBIT D

Six Month Initial Sales Target







Company agrees to initial six month sales target as follows:







Ninety Thousand US Dollars ($90,000.00)







If sales at the end of this six month period are not realized, exclusivity in
territories as outlined in Exhibit C will be reviewed.




No other terms, rights or provisions of the Agreement are or should be
considered to have been modified by these terms and each party retains all other
rights, obligations, privileges and duties contained in the Agreement.  













Business Confidential

Page 20

05/03/2010


